PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/049,098
Filing Date: 8 Oct 2013
Appellant(s): Scimone et al.



__________________
Stephen Keefe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues in Section A, 35 U.S.C. 112(a) Rejections on Page 11 that “R” represents the radius of curvature and one of ordinary skill in the art would understand the radius of curvature. Appellant argues changing the drawings from an engineering standpoint would confuse one of ordinary skill in the art and that the Office is incorrect in its understanding of radius of curvature in the application.
The Examiner disagrees. Figure 5 of Appellant’s disclosure (also shown on Page 3, below) identifies the curve of the blade as R, 25.4. The original disclosure did not provide any units for “R”; therefore, based on the plain and ordinary meaning of “R” from an engineering standpoint, the Examiner interpreted, “R” as being the radius of curvature. One having ordinary skill in the art would recognize the radius of curvature is defined as the reciprocal of the curvature (in other words, the radius of curvature for a curve equals the radius of the circular arc which best approximates the curve at that point). Based on the interpretation of “R” being 25.4, it does not compliment the length of the blade which is identified as 33.2. In other words, one would have to inquire how a blade having a length of 33.2 would have a R of 25.4? A blade having a radius (“R”) as set forth by Appellant would require a much greater length and width, to be accurately proportionate. It is a possibility that the radius of 25.4, as designated by Appellant, should have been defined as the curvature of the blade, κ, defined as 1/R. This would have provided a much smaller value with respect to Appellant’s invention. Further, the Examiner explained in the drawing objections in the Office Action mailed December 18, 2020 that radius 

    PNG
    media_image2.png
    361
    836
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    264
    816
    media_image3.png
    Greyscale

Appellant argues, on Page 12, originally filed Figure 4 shown the blade begins to taper down in thickness along a longitudinal midline of a ceramic blade from said ceramic top edge to said ceramic bottom edge. Appellant argues one of ordinary skill in the art would understand the claimed longitudinal midline and that the Office has set forth an unreasonable interpretation of the claimed longitudinal midline. Appellant argues the 35 U.S.C. 112(a) should not be apparently used as a proxy to support the unreasonable prior art rejections of the claims longitudinal midline and other claim features.
The Examiner acknowledges Appellant’s originally filed Figure 4 and Figure 5 discloses, a “midline” extending longitudinally across the blade. However, the Examiner disagrees that one of ordinary skill in the art would understand term midline as set forth by the claimed invention. There are numerous meanings to the term midline. The term midline as defined by Merriam Webster Dictionary is defined as a median line OR the median plane of the body or some part of the body. The term midline as defined by Cambridge Dictionary is defined as an imaginary line that divides the body into right and left halves. The term “half” as defined by Merriam Webster Dictionary is defined as in part or into nearly equal parts. All of the meanings set forth above are within the scope of the broadest reasonable interpretation of the term midline and by no means infers the midline is in the middle of the blade as argued by Appellant. Appellant is allowed to be their own lexicographer; however, Appellant did not provide an explanation or a special definition of the term midline in the disclosure. Further, the Examiner is not permitted to rely solely on the drawings to determine how the term midline should be interpreted. The Examiner relied on the broadest reasonable interpretation of the term midline, which is the midline is a line somewhere between the top and bottom edges of the blade body. 
The term midline as set forth in claim 11, raises additional issues, due to the lack of definition set forth by Appellant. Claim 11, recites “the entire blade body tapers from a top edge to a bottom edge” and “the upper half of the blade has a uniform thickness and the lower half gradually diminishes from said longitudinal midline to a bottom edge”. Due to the lack of definition provided by Appellant, the midline could be anywhere between the top and bottom edges of the blade, since Appellant does not disclose the term “half” anywhere in the disclosure (therefore, there is no structural relationship between the term half and midline). The term midline, as interpreted by the Examiner, is a line that extends longitudinally from the front to a rear edge which divides the blade into an upper and a lower part. The term midline does not midline to apply prior art to the claimed subject matter, due to the lack of explanation and definition of the term set forth by Appellant’s disclosure.

Prior to addressing the arguments to the applied prior art rejection, the Examiner has provided a brief summary of the modification of the applied prior art. 
	The claimed invention is directed to a ceramic cutting blade having rounded cutting edges and a (trapezoidal) shape, in that one edge of the blade is longer in length than an opposing edge (which is parallel to the long edge of the blade). Seager provides a teaching of a ceramic cutting blade. Green, Figure 2, provides a teaching of rounded cutting edges. Alternative embodiment to Figure 5 of Green provides a teaching of a cutting blade having one edge with a length greater than the opposing and parallel other edge. The modification was to modify the ceramic blade of Seager, to have rounded cutting edges, as taught by Figure 2 of Green, and to modify the length of the blade sides so that one side of the blade has a longer length than the other side, as taught by alternative embodiment to Figure 5 of Green.

Appellant argues, Section B, U.S.C. 103 (a) rejections, #1, that the prior art does not disclose or suggest intersection portions that are entirely rounded. Appellant argues the Office Action’s assertions that Green discloses intersection portions that are entirely rounded are incorrect and that the Office had withdrawn Green until the most recent Office Action mailed December 18, 2020.
The Examiner agrees, that Figures 5-11 of Green do not teach intersection portions are entirely rounded. Appellant’s arguments are directed to Figures 5 and 6 of Green, which the Examiner did not rely on to teach the intersections portions that are entirely rounded. The Examiner relied on Figure 2 of Green to teach the intersection portions that are entirely rounded 

Appellant argues, Section B, U.S.C. 103 (a) rejections, #2, on Page 20, the prior art does not disclose or suggest a blade that begins to taper down in thickness along a longitudinal midline as recited in independent claims 1 and 25. Appellant further argues how the Office’s interpretation of the midline to be located at the bottom of the blade is unreasonable and defies common sense.
The Examiner would like to reiterate, there are numerous meanings to the term “midline”. The term midline as defined by Merriam Webster Dictionary is defined as a median line OR the median plane of the body or some part of the body. The term midline as defined by Cambridge Dictionary is defined as an imaginary line that divides the body into right and left halves. The term “half” as defined by Merriam Webster Dictionary is defined as in part or into nearly equal parts. The meanings set forth above are within the scope of the broadest reasonable interpretation of the term “midline” and by no means infers the “midline” is in the middle of the blade. Appellant is allowed to be their own lexicographer; however, Appellant did not provide an explanation or a definition of the term “midline” in the disclosure. Applicant has not set forth anywhere in the disclosure that the midline divides the blade in half and the Examiner is not permitted solely on the drawings to determine how the term “midline” should be interpreted. The Examiner relied on the broadest reasonable interpretation of the term midline, which is, the midline is a line somewhere between the top and bottom edges of the blade body which is taught by at least the applied prior art to Seager and shown in the annotated Figure below.

    PNG
    media_image4.png
    320
    639
    media_image4.png
    Greyscale
 

Appellant argues, Section B, U.S.C. 103 (a) rejections, #3, on Page 22, the prior art does not disclose or suggest a rounded intersection portion that is both “entirely rounded from said front edge to said bottom edge’ and decrease in thickness in a direction moving from the front edge to the bottom edge as recited in claims 1, 11, and 25. Appellant argues that the Office’s reliance on Seager to teach the blade decreases in thickness in a direction moving from the front edge to the bottom edge is misplaced because the claimed feature recites “the rounded first intersection portion decreases in thickness in a direction moving from the front edge to the bottom edge”. Applicant argues the Office Action points to a generic disclosure of Seager that the blade decreases in width and that Green does not teach the rounded intersection portion is entirely rounded.
The annotated Figure on Page 9 below clearly identifies the front and bottom edges of the blade of Seager. As shown in Figure 1 (of Seager) and in the annotated Figure below on Page 9, the blade decreases in thickness (or tapers) moving from the front edge to the bottom edge. Seager teaches the intersection portion of the blade is pointed. Figure 2 of Green was relied on to teach a blade having an entirely rounded intersecting portion. The combination of Seager as modified by Figure 2 to Green, clearly teaches and suggest the blade decrease in thickness in a direction moving from the front edge to the bottom edge and the intersection 

    PNG
    media_image5.png
    406
    858
    media_image5.png
    Greyscale

Appellant argues, Section B, U.S.C. 103 (a) rejections, #4, on Page 24, the combination of Seager and Green is improper because modifying Seager based on the alleged teaches of Green would make Seager unsatisfactory of its intended purpose. Appellant argues the outstanding advantage of the cutting blade made in accordance with the present invention is its marked ability to retain its extremely sharp cutting edge over an extended period of use (Seager at col. 4, lines 11-15). Appellant argues that rounding the extremely sharp cutting would make the edge less sharp and it would be unsatisfactory of its intended purpose.
The Examiner disagrees, as Appellant is making an assertion with respect to modification being unsatisfactory for its intended purpose. Seager teaches a ceramic cutting blade having an extremely hard cutting edge (1). The intersection portions of the cutting blades 

Appellant argues, Section B, U.S.C. 103 (a) rejections, #5, on Page 25, the prior art does not disclose or suggest that a radius of curvature of the rounded first and second intersections are each 25.4 millimeters. Appellant argues Gross discloses pointed scissor blade elements having have curved edges (14,14’) having a radius of about 0.84 inches (which is about 21 millimeters). Appellant argues Gross does not teach the entirely rounded intersection portions decrease in thickness. Appellant further argues the Office attempts to incorrectly equate pointed scissor blades of Gross with the claimed rounded first and second intersection portions.
The Examiner’s position is that the appropriate radius of curvature has not been set forth in Appellant’s disclosure, since the radius of curvature does not correspond to the length of the cutting blade (in other words, the disclosed radius of curvature is extremely large and is disproportionate with respect to the blade length of 33.2). Assuming arguendo, Figure 5 of Appellant’s disclosure (see Page 3, above) identifies the curve of the blade as R, 25.4. The original disclosure did not provide any units for “R”; therefore, based on the plain and ordinary meaning of “R”, the Examiner interpreted, “R” as being the radius of curvature. One having ordinary skill in the art would recognize the radius of curvature is defined as the reciprocal of the curvature. In light of compact prosecution, the Examiner relied on Gross as an evidentiary 
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension to radius of the modified blade of Seager in view of Figure 2 of Green to have a very large rounded radius of curvature. The modified blade of Seager, provides a teaching of rounding a blade edge to create a safer blade and prevent user injury, which is a design need based in the art of cutting blades. Gross provides evidence, in the art of blades, that blades can have a very large radii of curvatures. Based on the evidence provided by Gross, the Examiner concluded the radius curvature of modified Seager could be very large, while still maintaining the desired shape and creating a safe blade to reduce user injury. 

(2) A finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Based on the evidence of Gross, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the radius of curvature, proportionate to the blade body, to perform the intended cutting operation. The value of about 21 mm provided by the evidence to Gross, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the about 

(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined, based on the evidence provided by Gross, that the modified blade of Seager could have a large radius of curvature, since the large radius of curvature would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a large radius of curvature, would still permit the blade to perform its intended cutting operation.

(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade, which is in view of the facts of the case under consideration. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Therefore, based on the facts of the case, one would have been prompted to try various radius of curvatures above and below the values of 21 mm, based on the evidence of Gross, to find the radius of curvature that did not jeopardize the integrity of the blade while still providing a user safe blade.

Appellant argues, Section B, U.S.C. 103 (a) rejections, #6, on Page 26, the prior art does not disclose or suggest the feature of claim 3. Appellant argues the Office Action merely considers “the cutter blade having a thickness of 1.27 millimeters” and fails to consider the other portions of the claim, including that the thickness of 1.27 millimeters is at its thickest point and wherein said thickest point is proximate the midline of the blade and is thickest relative to the lower half of the blade. 
	The Examiner acknowledges a typo with respect to the limitation to claim 3 in the Office Action mailed December 18, 2020. The rejection to claim 3 in view of Seager is on the record and has not changed. Applicant should have referred to the Office Actions of record mailed on at least July 16, 2020 and March 31, 2020 for the rejection of claim 3. The original disclosure did not provide support for “a lower half” of the blade, therefore, as set forth in the Office Action mailed on at least July 16, 2020, Seager, as modified by Johnson, teaches a blade having a thickness of less than 1.5 millimeters, which is inclusive of 1.27 millimeters. The blade of Seager is thickest at a top portion, which is proximate, or close, to the midline, and thickest relative to the lower half of the blade. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                                        
/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.